PER CURIAM.
The District Court of Appeal Budget Commission (Commission) has filed a petition with the Court seeking amendments to Florida Rule of Judicial Administration 2.235, District Court of Appeal Budget Commission. We have jurisdiction and amend the rule as proposed. See art. V, § 2(a), Fla. Const.; Fla. R. Jud. Admin. 2.140(g)(1).
Rule of Judicial Administration 2.235 establishes the District Court of Appeal Budget Commission and charges the Commission with responsibility for developing and overseeing the administration of district court of appeal budgets. Under subdivision (e) of the rule, the membership of the Commission is comprised of the chief judges of the five district courts of appeal. The proposed amendments to subdivision (e), Membership and Organization, expand the membership from five to ten judges by adding one additional judge from each district court. The Commission advises that the appointment of a second member from each district court will facilitate the Commission’s ability to do business and will ensure consideration of the views of each district. The increased membership also will avoid the complete turnover in membership that currently occurs every two years with the appointment of new chief judges in each court. Not having a constant change in membership will promote continuity in the Commission by allowing for the development of an institutional memory and a better understanding of the budget process by the members. Under the proposed amendments, the marshal of each district court of appeal, who essentially serves as the court’s chief financial officer, will serve as a nonvoting participant on the Commission.
After considering the Commission’s petition, we amend rule 2.235(e), as proposed and reflected in the appendix to this opinion. New language is indicated by underscoring; deletions are indicated by struck-through type. The amendments shall become effective immediately upon the release of this opinion. However, because the amendments were not published for comment prior to their adoption, interested persons shall have sixty days from the date of this opinion in which to file comments with the Court.1
It is so ordered.
*1052LEWIS, C.J., and WELLS, ANSTEAD, PARIENTE, QUINCE, CANTERO, and BELL, JJ., concur.
APPENDIX
RULE 2.235. DISTRICT COURT OF APPEAL BUDGET COMMISSION
(a)-(d) [No change]
(e)Membership and Organization.
The District Court of Appeal Budget Commission will be composed of 510 members appointed by the chief justice who will represent the interests of the district courts generally rather than the individual interests of a particular district.
(1) The membership shall include the chief judge of each district court of appeal, who shall serve for his or her term as chief judge. The membership shall also include one additional judge from each district court of appeal, appointed by the chief justice, with advice from each chief judge. The marshal of each district court of appeal shall serve as a nonvoting participant.
(2) — (8) [No change]
(f) [No change]

. An original and nine paper copies of all comments must be filed with the Court on or *1052before November 27, 2006, with a certificate of service verifying that a copy has been served on the Commission Chair, Judge Charles J. Kahn, First District Court of Appeal, 301 South Martin Luther King, Jr., Blvd., Tallahassee, Florida 32399, as well as a separate request for oral argument if the person filing the comment wishes to participate in oral argument, which may be scheduled in this case. The Commission Chair has until December 12, 2006, to file a response to any comments filed with the Court. Electronic copies of all comments also must be filed in accordance with the Court’s administrative order In re Mandatory Submission of Electronic Copies of Documents, Fla. Admin. Order No. AOSC04-84 (Sept. 13, 2004).